August 10, 2015

                                                       FILED !N COURT OF APPEALS
                                                         12th Court Of App?-Js BistrirT
Cathy S. Lusk , Clerk
Twelfth Court of Appeals
Suite 354      1517 W.    Front Street
Tyler, Texas      75702
                                                        n   TYLEB TEXAS
Re:   Cause No.   12-15-00118-CR
                                                        CATHY S. LUSK, CLERK
Style: In Re Michael Lynn Eaton
Trial Cause No.    15074



Dear Court Clerk:



      Enclosed with this cover letter please find the   following   documents             for
filing in the above referenced numbered and styled cause of action:

        "Motion Requesting Action On Petition" and certificate of service (2 pages)

        "Proposed Motion For No-Answer Default Judgment" with certificate of service
                                                                          (2 pages)
        Please file the above docuemnts in this cause of action.         Please bring these
docuemnts to the immediate attention of the court..

        Petitioner respectfully requests that the above documents be set for a hearing
at the earliest possible time consistent with this Courts docket to hear such
motions. Petitioner requests a ruling on the above.

        I thank the Court for its time and prompt consideration of my requests.

Sincerely,



Michael Lynn Eaton
1652213
Beto Unit     1391 FM 3328
Tennessee colony, Tx. 75880
(903) 928-2217


cc: Carolyn Parrott, District Clerk
      Deanna Drennan, Court Reporter
      115th Judicial District Court of Upshur County
      Upshur County District Attorneys Office
      file
                                  CASE NO.   12-13-00118-CR


 MICHAEL LYNN EATON,                                          IN THE 12TH COURT OF APPEALS
 Relator                                       §

 v.                                                           OF THE STATE OF TEXAS
                                               §              12th C'"urtf •Appeals District
 115THE DISTRICT COURT OF UPSHUR COUNTY, §                      !
 CAROLYN PARROTT, DISTRICT CLERK,              §              TYLER
 DEANNA DRENNAN, COURT REPORTER,               §
 Respondents                                   §


                    PROPOSED MOTION FOR NO-ANSWER DEFAULT :J.UD<3M£NT

      COMES NOW, Michael Lynn Eaton, Relator, who respectfully requests an<>-files
 his "proposed Motion for No-Answer Default Judgment" in the above numbered and
 styled cause of action.    Relator would show in support of same the following:
      05-06-2015 : Relator filed a Petition for Writ of mandamus in the 12th Court
      of Appeals in Tyler Texas.
      06-17-2015 : The 12th Court of Appeals requested that Respondent(s) and/or
      any   real   party   in   interest respond to Relator's Petition and deliver such
      response to that Court on or before 6-29-2015.
      08-10-2015 : As of this date, No response or answer has            been delivered        or
      filed with the 12th Court of Appeals or to this Relator.
                                 ARGUMENT AND AUTHORITIES

      Petitioners "Writ of Mandamus" is sufficient to support a default judgment
 as it (1) states a cause of action within the jurisdiction of this Court, (2) gave
 fair notice to the Respondents of the claim(s) asserted, (3) did not affirmatively
 disclose the invalidity of the claim on its face. Pa£amou^_Pipj_&__Sup^Co^_v._Muhr,
749 SW2d 491,494 (Tx.1988). Respondents have admitted all of Relators allegations
and facts contained in his original "Writ of mandamus" as being true by not filing
a response. Argyle Mecfa. v. EMigug.steel, 156 SW3d 685,687 (App. 5 2005).
      The Court of Appeals set a deadline for a respone to Relators Petition for
06-29-2015, which has expired. Onion PacCorp. v. Eesff, 49SW3d 72,78(App.3 2001)(TRCP 107)
It has been more than 30 days since this deadline has elapsed or expired. Maldonado
v^Puente, 694 SW2d 86,90 (App. 4 1985) (TRCP 107 provides for 10 days after service).
      The Court of Appeals can GRANT a default judgment if no-answer is on file
                                                                                                    \.
and the Citation has been on file with the Clerk for 10 days (TRCP 107).
     The relief sought is for copies of documents and records in the custody
and possession of the Respondents. There are no unliquidated damages being sought
at this time. Copying of the requested documents is apurely ministerial function.
      Notice is not required to be given to Respondent prior to rendering of a
Default Judgment. Lang v. McDermott, 813 SW2d 622,624 (App. 1 1991).

                                             page 1
                                  PRAYER / RELIEF REQUESTED

WHEREFORE PREMESIS CONSIDERED, Relator, Michael Lynn Eaton does hereby PRAY                that
for the foregoing facts and reasons does GRANT him a Default Judgment for all                  of
the relief originally requested in his Writ of mandamus Petition.               Relator   PRAYS
that the Court issue an ORDER to the Respondents to make copies of Relators records
relating     to his conviction in Cause no. 15074, along with a copy of the Transcript
of the Plea hearing in this cuase of action and send to Relator such copies instanter.
Further, Relator PRAYS that this Court ORDER that          the    costs   for    such   copies be
bourn by the Respondents.

        Relator   respectfully    MOVES   that this Honorable Court immediately call this
case for Default and render a Default Judgment for Relator. (TRCP 239-241,243).

                                                                              submitted,
                                                                 Respectfully submit

on this the |Q day of flucgsj-
                         0
                               ,2015.                              M)cWerC\~-
                                                                      \Oc:
                                                                 Michael Lynn'Eaton,
                                                                         LynnVkaton, Relator
                                                                 1652213
                                                                 Beto Unif      1391 FM 3328
                                                                 Tennessee Colony, Tx. 75880
                                                                 (903) 928-2217

                                     UNSWORN DECLARATION

      I, Michael Lynn Eaton do hereby               swear under the penalty of perjury that
foregoing statements are true and correct.
Sworn and signed on this the JQ day of      ikfiQ2b2oi5.
                                               °
                                                         _J\%$MJ^
                                                         Michael Lyfm Eaton
                                                                          Lyr

                                   CERTIFICATE OF SERVICE

        I,   Michael   Lynn Eaton do hereby certify that I placed a copy of this Motion
for Default Judgment in a proper wrapper, did affix sufficient pre-paid U.S. first
Class postage to same, and did address and mail same to the following parties:

SENT TO:                         certified on this JO day of AtA/l^rV" ' 2015.

                                                                 Micha'



CATHY S. LUSK, CLERK      TWELFTH COURT OF APPEALS
SUITE 354,     1517 W. FRONT STREET,      TYLER, TEXAS     75702
cc:   file




                                           page 2